Citation Nr: 0901875	
Decision Date: 01/16/09    Archive Date: 01/22/09

DOCKET NO.  06-00 452	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for rheumatoid 
arthritis.

2.  Entitlement to service connection for residuals of 
constant upper respiratory infections, sinusitis, strep 
throat, and asthma.

3.  Entitlement to an initial rating for post-traumatic 
stress disorder (PTSD) in excess of 50 percent for the period 
prior to April 14, 2006, and in excess of 70 percent for the 
period beginning April 14, 2006.  


REPRESENTATION

Appellant represented by:	Clifford Scott, Attorney


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

Timothy D. Rudy, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1967 to 
November 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina, which denied the appellant's 
claims for service connection for rheumatoid arthritis and 
for residuals of constant upper respiratory infections, 
sinusitis, strep throat, and asthma.  

This appeal also arises from a March 2006 rating decision, 
wherein the RO granted service connection for PTSD and 
awarded a 50 percent rating, effective November 21, 2003.  
The appellant's attorney filed a notice of disagreement to 
this decision seeking a higher rating.  

This appeal also arises from a July 2007 rating decision, 
wherein the RO increased from 50 percent to 70 percent the 
disability rating for the appellant's service-connected PTSD, 
effective April 14, 2006.  (The RO also assigned a 100 
percent rating between April 11, 2007 and June 1, 2007 for a 
hospitalization more than 21 days with the 70 percent rating 
in effect thereafter.  This decision incorporates this 
temporary 100 percent rating when reference is made to any 
staged rating for the period after April 14, 2006.)

In October 2008, the veteran testified during a video 
conference Board hearing.  A transcript of the hearing is of 
record.  During that hearing, the veteran's attorney 
contended that the veteran's disability rating for PTSD 
should be increased to 100 percent and that the effective 
date of any higher rating for PTSD should be the date the 
claim was filed.  (See transcript at pp. 3-4, 37).

The Board notes that the veteran's attorney raised the issue 
of an earlier effective date for the 70 percent rating for 
PTSD when he filed a notice of disagreement to the July 2007 
rating decision.  However, initially he had filed a notice of 
disagreement to the March 2006 rating decision which had 
granted service connection and awarded an initial 50 percent 
rating for PTSD.  Because a higher rating for PTSD is still 
available after the award of the initial rating, and the 
appellant is presumed to be seeking the maximum available 
benefit, the Board recognizes a still viable claim for a 
higher initial rating for PTSD.  See AB v. Brown, 6 Vet. App. 
35 (1993) (where a claimant has filed a notice of 
disagreement as to an RO decision assigning a particular 
rating, a subsequent RO decision assigning a higher rating, 
but less than the maximum available benefit, does not 
abrogate the pending appeal).  See also Fenderson v. West, 12 
Vet. App. 119, 126 (1999) (when the claim on appeal involves 
a request for a higher initial rating following the grant of 
service connection, such initial rating claim is 
distinguished from claims for increased ratings for already 
service-connected disabilities).

Although the RO adjudicated whether entitlement to an 
effective date earlier than April 14, 2006 for a 70 percent 
rating for PTSD was warranted, it is obvious that the veteran 
is appealing his initial disability rating for PTSD for the 
entire time period since the RO first granted service 
connection for PTSD.  Therefore, the issue of an earlier 
effective date for the 70 percent rating is moot.  The issue 
on appeal has been restyled accordingly and characterized as 
set forth on the first page of this decision.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the 
appellant, if further action is required.


REMAND

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) and as interpreted by the courts, are applicable to 
this appeal.  The VCAA duty to assist requires that VA make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a disability compensation 
claim.  38 C.F.R. § 3.159. 

A review of the record shows that the veteran was notified of 
the VCAA duties to assist and of the information and evidence 
necessary to substantiate his claims for service connection 
by correspondence dated in December 2003 and March 2006.  The 
Board finds, however, that an attempt should be made to 
associate with the claims file records from his application 
for disability benefits from the Social Security 
Administration (SSA).

During his October 2008 video conference hearing, the veteran 
testified that he was in receipt of Social Security 
disability benefits since 1992 or 1993, probably for his 
rheumatoid arthritis.  (See transcript at p. 30).  There is 
no indication in the claims file that the RO attempted to 
obtain a copy of SSA's decision from 1993, the veteran's SSA 
medical records, and any subsequent decisions or medical 
records.  

While SSA records are not controlling for VA determinations, 
they may be "pertinent" to VA claims.  See Murincsak v. 
Derwinski, 2 Vet. App. 363 (1992); Collier v. Derwinski, 1 
Vet. App. 412 (1991).  Hence, when VA is put on notice of the 
existence of SSA records, as here, it must seek to obtain 
those records before proceeding with the appeal.  See 
Murincsak; see also Masors v. Derwinski, 2 Vet. App. 180 
(1992).  Thus, the Board finds that the RO should obtain and 
associate with the claims file a copy of SSA's determination 
on the veteran's claim, as well as copies of all medical 
records underlying that determination, following the current 
procedures prescribed in 38 C.F.R. § 3.159(c) with respect to 
requesting records from Federal facilities.

The RO also should obtain and associate with the claims file 
all outstanding VA records.  The claims file reflects that 
the veteran has received inpatient and outpatient medical 
treatment from the Columbia, South Carolina, VA Medical 
Center ("VAMC"); however, as the claims file only includes 
records from that facility dated up to January 2008, any 
additional records from that facility should be obtained.  
The Board emphasizes that records generated by VA facilities 
that may have an impact on the adjudication of a claim are 
considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).

Regarding the issue of entitlement to an initial rating for 
PTSD in excess of 50 percent for the period prior to April 
14, 2006, and in excess of 70 percent for the period since 
April 14, 2006, as noted above in the Introduction, the Board 
has found that the RO erred when it adjudicated a claim for 
an earlier effective date to a staged rating of 70 percent.  
The Board has recharacterized the veteran's objections to the 
March 2006 and July 2007 rating decisions because the 
claimant is essentially seeking a higher initial rating from 
the date service connection for PTSD was first granted.  

When the earlier effective date claim was raised, the RO 
never adjudicated whether the veteran was entitled to a 
higher rating for the period from the effective date of the 
award of service connection for PTSD until April 14, 2006 
(when the 70 percent rating was awarded).  In addition, the 
Board notes that the veteran and his attorney have provided 
testimony and evidence that he is entitled to a higher 
initial rating of 100 percent.  

A review of the record reflects that while the RO adjudicated 
an issue which erroneously was characterized as an earlier 
effective date claim, it has never provided a statement of 
the case (SOC) regarding the issue of a higher initial 
rating.  In Manlincon v. West, 12 Vet. App. 238 (1999), the 
United States Court of Veterans Appeals (now the United 
States Court of Appeals for Veterans Claims, hereinafter the 
Court) held that when an appellant files a timely notice of 
disagreement and there is no SOC issued, the Board should 
remand the issue to the RO for the issuance of a SOC.  
Consequently, the restyled issue of entitlement to an initial 
rating for PTSD in excess of 50 percent for the period prior 
to April 14, 2006, and in excess of 70 percent for the period 
since April 14, 2006, will be remanded for the issuance of a 
SOC.  

Accordingly, the case is REMANDED for the following action:

1.  The RO must review the claims file and 
ensure that there has been full compliance 
with all notification and development 
action required by 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002 & Supp. 2008) 
and 38 C.F.R. § 3.159 (2008), and that all 
appropriate development has been completed 
(to the extent possible) in compliance 
with this remand.  If any action is not 
undertaken, or is taken in a deficient 
manner, appropriate corrective action 
should be undertaken.  

2.  The RO should obtain from the Social 
Security Administration (SSA) the records 
pertinent to the appellant's claim for 
Social Security disability benefits as 
well as the medical records relied upon 
concerning that claim.  If medical 
evidence utilized in processing such claim 
is not available, that fact should be 
documented by SSA and such notice entered 
in the claims folder.  Any subsequent 
disability determinations, as well as the 
records upon which those determinations 
were made, should also be requested.

3.  The RO should contact the veteran and 
his attorney and obtain the names, 
addresses and approximate dates of 
treatment for all medical care providers, 
VA and non-VA, who treated the veteran for 
his claimed rheumatoid arthritis,  
respiratory, and PTSD disabilities and 
whose records are not found within the 
claims file.  Of particular interest are 
any outstanding records of evaluation 
and/or treatment of these disorders from 
the Columbia, South Carolina VAMC for the 
period from January 2008 to the present.  
After the veteran has signed the 
appropriate releases, those records not 
already associated with the claims folder 
should be obtained and associated with the 
claims folder.  All attempts to procure 
records should be documented in the file.  
If the RO cannot obtain records identified 
by the veteran, a notation to that effect 
should be inserted in the file.  The 
veteran and his attorney are to be 
notified of unsuccessful efforts in this 
regard, in order to allow them the 
opportunity to obtain and submit those 
records for VA review.

4.  Pursuant to Manlincon, the RO must 
furnish the veteran and his attorney with 
a statement of the case which should 
include a summary of the evidence and 
applicable laws and regulations considered 
pertinent to the issue of entitlement to 
an initial rating for PTSD in excess of 50 
percent for the period prior to April 14, 
2006, and in excess of 70 percent for the 
period since April 14, 2006.  The veteran 
and his attorney should be apprised that 
to perfect the appeal on this issue for 
Board review he must submit a substantive 
appeal.  The requisite period of time for 
a response should be allowed.

5.  After completion of the above and any 
additional development deemed necessary, 
the issues of entitlement to service 
connection for rheumatoid arthritis and 
for entitlement to service connection for 
residuals of constant upper respiratory 
infections, sinusitis, strep throat, and 
asthma should be reviewed.  If any benefit 
sought remains denied, the veteran and his 
attorney should be furnished a 
supplemental statement of the case and be 
afforded the opportunity to respond.  
Thereafter, the case should be returned to 
the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2008).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




